 Case: 5:20-cv-00071-CHB Doc #: 8 Filed: 03/27/20 Page: 1 of 3 - Page ID#: 46




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  DAVID KIDROSKE, JR.,                             )
                                                   )
          Plaintiffs,                              )      Civil Action No. 5:20-CV-071-CHB
                                                   )
  V.                                               )
                                                   )
  MADISON COUNTY DETENTION                         )     ORDER GRANTING MOTION TO
  CENTER, et al.,                                  )             REMAND
                                                   )
          Defendants.                              )
                                                   )
                                    ***    ***    ***    ***
        This matter is before the Court on Plaintiff’s Motion to Remand. [R. 6] Defendants

have responded indicating that they do not oppose Plaintiff’s Motion. [R. 7] Thus, the matter

is ripe for review.

        On January 15, 2020, Plaintiff David Kidroske Jr. filed suit against Defendants,

Madison County Detention Center; Steve Tussey, individually and in his capacity as Madison

County Jailer; Thomas Jones, individually and in his capacity as Madison County Assistant

Jailer; Southern Health Partners, Inc.; and Deputies John Doe and Jane Doe. [R. 1-1] In his

complaint, Plaintiff asserted that Defendants violated various Kentucky Administrative

Regulations [R. 1-1 ¶¶ 6, 7] and his civil rights under Kentucky Civil Rights laws [R. 1-1 ¶¶

5, 8, 9]. Defendant Southern Health Partners, Inc. (SHP) removed this action pursuant to 28

U.S.C. §§ 1441; 1446, claiming that this court had federal question jurisdiction under 28

U.S.C. § 1331. SHP interpreted Plaintiff’s Complaint as asserting a claim under 42 U.S.C. §

1983, which it claimed provided the basis for this jurisdiction. [R. 1 ¶ 9]
 Case: 5:20-cv-00071-CHB Doc #: 8 Filed: 03/27/20 Page: 2 of 3 - Page ID#: 47




       However, Plaintiff’s Complaint does not include a § 1983 claim, or any other claim

under federal law. In fact, the Complaint specifically states that it is bringing claims under

“Kentucky Civil Rights law,” rather than § 1983. [R. 1-1 ¶ 9] Plaintiff clarified this in his

Motion to Remand. [R. 6] “[F]ederal jurisdiction exists only when a federal question is

presented on the face of the plaintiff's properly pleaded complaint.” Caterpillar v. Williams,

482 U.S. 386, 392 (1987). As Plaintiff’s complaint includes no federal claims, the Court does

not have jurisdiction to hear the case.

       In their Response, Defendants state that they do not object to remanding Plaintiff’s

state law claims to state court. [R. 7] However, they request that, “in light of Plaintiff’s

representation that he is not alleging or making a claim for a violation of federal law and in

order to avoid any prejudice to the Defendants in the future, this Court should dismiss with

prejudice any claims Plaintiff may have that arise under federal law or the United States

Constitution.” [R. 7] Article III provides federal courts jurisdiction to hear only “cases or

controversies.” U.S. Const. art. III, § 2, cl. 1. “The party who brings the suit is master to

decide what law he will rely upon.” The Fair v. Kohler Die & Specialty Co., 228 U.S. 22, 25

(1913). “The well-pleaded complaint rule generally provides that the plaintiff is the master of

his complaint, and the fact that the wrong asserted could be addressed under either state or

federal law does not ordinarily diminish the plaintiff's right to choose a state law cause of

action.” Loftis v. United Parcel Service, 342 F.3d 509, 515 (6th Cir. 2003) (quoting

Alexander v. Elec. Data Sys. Corp., 13 F.3d 940, 943 (6th Cir. 1994)). The Court may not

address hypothetical claims Plaintiff “may” have (that Plaintiff has not included in his

Complaint), much less dismiss them with prejudice.

       Accordingly, and the Court being otherwise sufficiently advised;
Case: 5:20-cv-00071-CHB Doc #: 8 Filed: 03/27/20 Page: 3 of 3 - Page ID#: 48




     IT IS HEREBY ORDERED as follows:

 1. Plaintiff’s Motion to Remand [R. 6] is GRANTED.

 2. The case shall be remanded back to Madison Circuit Court.

 This the 27th day of March, 2020.
